Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum et al. (US 20030045795 A1, published March 6, 2003) in view of Daigle et al. (US 20090326379 A1, published December 31, 2009), hereinafter referred to as Bjaerum and Daigle, respectively.
Regarding claim 1, Bjaerum teaches a method of ultrafast imaging (see pg. 4, col. 2, para. 0056 – “The B-mode and Doppler images are acquired by fast beam interleaving between the two modalities.”), the method comprising: 
transmitting a plurality of ultrasound pulses toward a medium from a transducer array (Fig. 1; see pg. 4, col. 1, para. 0049 – “The ultrasound system 100 includes a transmitter 102 which drives transducers 104 within a probe 106 to emit pulsed ultrasonic signals into a body.”), 
wherein the plurality of ultrasound pulses includes a regularly repeated sequence comprising a Doppler burst of M first pulses AND a B-mode burst of N second pulses, where M is 2 or more and N is 1 or more (Fig. 17; see pg. 17, col. 2, para. 0097 – “…a scan sequence utilizing continuous acquisition of Doppler data, with B-mode pulses interleaved between the Doppler pulses. Doppler pulses 1702-1732 and B-mode pulses 1726-1632 are illustrated.”); 
detecting echoes responsive to the transmitted sequence (see Abstract – “The echoes from the first set of ultrasound pulses are received…The echoes from the second set of ultrasound pulses are received…”), 
wherein the detecting includes sequentially detecting, within a field of view, FOV, of the array, first echoes each of which is responsive to the M of the first pulses in sequential repetitions of the regularly repeated sequence, AND detecting a B-mode image data comprising second echoes responsive to multiple B-mode bursts in the sequential repetitions of the regularly repeated sequence (Fig 16, repeating twelve Doppler pulses 1602-1624 for every four B-mode pulses 1626-1632; see pg. 7, col. 1, para. 0095 – “…a scan sequence utilizing continuous 2D Doppler acquisition with an increased number of Doppler transmit directions…”; see pg. 3, col. 1, para. 0026 – “…a method for obtaining ultrasound images of an area of interest is provided. A set of Doppler pulses is transmitted and the Doppler echoes are received. A set of non-Doppler pulses corresponding to a sub-region of a displayed image is transmitted and the non-Doppler echoes are received.” with the non-Doppler pulses and echoes being B-mode pulses and echoes); 
generating a Doppler sample from a set of the first echoes, the set including the first echoes responsive to first pulses from two or more of the sequential repetitions of the regularly repeated sequence (Fig. 7; see pg. 4, col. 2, para. 0053 – “The Doppler data are acquired with constant sampling intervals, and can be processed using a sliding window technique as shown in FIG. 7. For example, pulse transmissions 718, 720, and 722 are utilized to compute Doppler data in one beam direction for Doppler frame 702. Pulse transmissions 720, 722, and 724 are utilized to compute Doppler data in one beam direction for Doppler frame 704.”); 
generating Doppler data from signals representative of the Doppler sample (Fig. 7; see pg. 4, col. 2, para. 0053 – “The Doppler data are acquired with constant sampling intervals, and can be processed using a sliding window technique as shown in FIG. 7. For example, pulse transmissions 718, 720, and 722 are utilized to compute Doppler data in one beam direction for Doppler frame 702. Pulse transmissions 720, 722, and 724 are utilized to compute Doppler data in one beam direction for Doppler frame 704.”); 
generating B-mode image frame from signals representative of the B-mode image data (Fig. 7, B-mode frames 708-716); AND 
simultaneously displaying the Doppler data and B-mode image frame (Fig. 1, display system 118; see pg. 2, col. 2, para. 0022 – “The Doppler and B-mode images are overlaid to display one image.”).
Bjaerum does not explicitly teach a method of ultrafast imaging comprising unfocused Doppler pulses, and detecting echoes responsive to unfocused Doppler pulses.
Whereas, Daigle, in the same field of endeavor, expressly teaches a method of ultrafast imaging comprising unfocused Doppler pulses, and detecting echoes responsive to unfocused Doppler pulses (Fig. 2, unfocused Doppler transmission pulses; see Abstract – “…a method of producing a Doppler velocity image is accomplished by emitting unfocused acoustic signals into a medium over substantially an entire field; receiving scattered and reflected ultrasonic signals on a transducer array in response to the emission…”).
Furthermore, regarding claim 7, Bjaerum further teaches wherein the set of the first echoes includes more than M unfocused first pulses from two or more repetitions of the regularly repeated sequence to generate each Doppler sample (Fig. 7; see pg. 4, col. 2, para. 0053 – “The Doppler data are acquired with constant sampling intervals, and can be processed using a sliding window technique as shown in FIG. 7. For example, pulse transmissions 718, 720, and 722 are utilized to compute Doppler data 
Furthermore, regarding claim 10, Bjaerum further teaches wherein the B-mode second pulses include focused pulses, wherein individual ones of the focused pulses are transmitted along an axial line within the FOV for generating B-mode image data associated with a single image line in the FOV, and wherein the repeated sequence generates the B-mode image frame comprising all the image lines in the FOV (Fig. 8; see pg. 5, col. 2, para. 0078 – “Three B-mode sub-regions 810-814, each comprised of 4 B-mode pulses (ΔNB-=4) are illustrated. A B-Mode frame 808 is comprised of three B-mode sub-regions 810-814.”).
Furthermore, regarding claim 12, Bjaerum further teaches a method of ultrafast imaging wherein M is greater than N (Fig 16, repeating twelve Doppler pulses 1602-1624 for every four B-mode pulses 1626-1632). 
Furthermore, regarding claim 14, Bjaerum further teaches a non-transitory computer-readable medium comprising executable instructions, which when executed on a processor of a medical imaging system cause it to perform the method of claim 1 (Fig. 1; see pg. 4, col. 1, para. 0050 – “The signal processor 116 is adapted to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound information. Acquired ultrasound information may be processed in real-time during a scanning session as the echo signals are received.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum, by having the Doppler pulses unfocused and detecting echoes responsive to unfocused Doppler pulses, as disclosed in Daigle. One of ordinary skill in the art would have been motivated to make this modification in order to improve blood velocity measurement accuracy without significant frame rate reduction, as taught in Daigle (see pg. 6, col. 1, para. 0086).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle, as applied to claim 1 above, and further in view of Cole et al. (US 6363033 B1, published March 26, 2002), hereinafter referred to as Cole.   
Regarding claim 5, Bjaerum in view of Daigle teaches all of the elements as disclosed in claim 1 above.
Bjaerum in view of Daigle does not explicitly teach wherein the B-mode bursts include the maximum number of second pulses transmissible within the remaining interval of the inter-sample time interval between successive Doppler bursts.
Whereas, Cole, in the same field of endeavor, teaches wherein the B-mode bursts include the maximum number of second pulses transmissible within the remaining interval of the inter-sample time interval between successive Doppler bursts (Fig. 2a; see col. 17, lines 48-52 – “…produced by interleaving F-mode (color flow Doppler) and B-mode pulse firings respectively, the central control system C104 may operate transmitters T102 at NB=1 for all B-mode imaging pulses and at NB=2, or NB=4, for color flow Doppler imaging pulses.”; see col. 18, lines 1-6 – “For a given maximum number of beams NB, the desired penetration determines F0 in the Table, which in turn determines a processing mode having the optimum frequency-normalized per-beam initial wave form sample interval which the hardware can provide at the selected F0.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum in view of Daigle, by having a maximum number of B-mode pulses transmissible within the remaining interval of the inter-sample time interval between successive Doppler pulses, as disclosed in Cole. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the transmit signal nominal center frequency for greater image penetration, so the signal processing path in each . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle, as applied to claim 7 above, and further in view of Erkocevic-Pribic (US 6803876 B2, published October 12, 2004), hereinafter referred to as Erkocevic-Pribic. 
Regarding claim 8, Bjaerum in view of Daigle teaches all of the elements as disclosed in claim 7 above.
Bjaerum in view of Daigle does not explicitly teach wherein the Doppler samples are temporally spaced irregularly, and the method includes interpolating between the samples.
Whereas, Erkocevic-Pribic teaches wherein the Doppler samples are temporally spaced irregularly, and the method includes interpolating between the samples (see Abstract – “…Doppler processing and clutter filtering on irregular Pulse Repetition Time (PRT) sampled signal.”; see col. 3, lines 16-17, 19-21 – “For an irregular sampling set {tn}…If the set {tn} is limited…ψn(t) is a Lagrange interpolation function.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum in view of Daigle, by interpolating an irregular Doppler sampling set, as disclosed in Erkocevic-Pribic. One of ordinary skill in the art would have been motivated to make this modification in order to isolate and remove any kind of clutter from the sampled signal, as taught in Erkocevic-Pribic (see Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle, as applied to claim 1 above, and further in view of Criton et al. (WO 2009010918 A2, published January 22, 2009), hereinafter referred to as Criton.  
Regarding claim 9, Bjaerum in view of Daigle teaches all of the elements as disclosed in claim 1 above.
Bjaerum in view of Daigle does not explicitly teach wherein the first pulse transmitted in each burst of the first and/or the second pulses is a conditioning pulse.
Whereas, Criton, in the same field of endeavor, expressly teaches wherein the first pulse transmitted in each burst of the first and/or the second pulses is a conditioning pulse (see pg. 2, para. 006 – “Each line of the image must be scanned eleven times: a B-mode conditioning pulse is followed by a B-mode pulse, then a Doppler conditioning pulse is followed by the eight Doppler pulses.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum in view of Daigle, by having the first pulse transmitted in each burst of the B-mode and Doppler pulses is a conditioning pulse, as disclosed in Criton. One of ordinary skill in the art would have been motivated to make this modification in order to pre-condition the acoustic field for a certain pulse type every time the imaging mode is changed and avoid image artifacts, as taught in Criton (see pg. 2, para. 006). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle, as applied to claim 1 above, and further in view of Bailey et al. (US 20190069803 A1, published March 7, 2019 with a priority date of May 2, 2012), hereinafter referred to as Bailey. 
Regarding claim 11, Bjaerum in view of Daigle teaches all of the elements as disclosed in claim 1 above.

Whereas, Bailey teaches wherein the second pulses include one or more unfocused pulses (Fig. 6C; see pg. 6, col. 2, para. 0076 – “…B-mode may be used to produce signal 682. As noted above, signal 682 may include a series of plane waves.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum in view of Daigle, by having the B-mode pulses be plane wave signals, as disclosed in Bailey. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the analysis of the echo signals without limiting the possibility of kidney stone imaging, as taught in Bailey (see pg. 11, col. 1, para. 0127). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle, as applied to claim 1 above, and further in view of Bailey et al. (US 10039562 B2, published August 7, 2018 with a priority date of April 22, 2010) and Specht et al. (US 20190200961 A1, published July 4, 2019 with a priority date of December 1, 2011), hereinafter referred to as Bailey and Specht, respectively.
Regarding claim 13, Bjaerum in view of Daigle teaches all of elements as disclosed in claim 1 above. 
Bjaerum in view of Daigle does not explicitly teach wherein the Doppler transmit pulses have a waveform in a narrower frequency waveband AND at a lower frequency than the B-mode transmit pulses.
Whereas, Bailey teaches wherein the Doppler transmit pulses have a waveform in a narrower frequency waveband than the B-mode transmit pulses (see col. 5, lines 14-19 – “A single pulse encompasses one or several cycles of pressure oscillation at the center frequency. The excitation of one 
Whereas, Specht teaches wherein the Doppler transmit pulses have a waveform at a lower frequency than the B-mode transmit pulses (see pg. 11, col. 1, para. 0107 – “…waveforms to be used in Doppler imaging may be transmit at a lower frequency than the frequency of waveforms transmitted for B-mode imaging used for the same region of interest.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum in view of Daigle, by having the Doppler transmit pulses have a waveform in a narrower frequency waveband than the B-mode transmit pulses, as disclosed in Bailey, AND by having the Doppler transmit pulses have a waveform at a lower frequency than the B-mode transmit pulses, as disclosed in Specht. One of ordinary skill in the art would have been motivated to make this modification in order for the user to detect and display the twinkling artifact of the kidney stone to enhance visualization of the stone and overlay color on a B-mode image, as taught in Bailey (see col. 8, lines 5-27), AND reduce the occurrence of aliasing of the Doppler signals, as taught in Specht (see pg. 11, col. 1, para. 107). 

Claims 15, 19, 21, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle and Cole. 
Regarding claim 15, Bjaerum teaches an ultrasound imaging system configured for ultrafast imaging (Fig. 1, ultrasound system 100; see pg. 4, col. 2, para. 0056 – “The B-mode and Doppler images are acquired by fast beam interleaving between the two modalities.”), the system comprising: 
a transducer array configured to transmit ultrasound pulses toward a medium (Fig. 1; see pg. 4, col. 1, para. 0049 – “The ultrasound system 100 includes a transmitter 102 which drives 
a transmit controller configured to cause the transducer array to transmit a plurality of ultrasound pulses toward a medium (Fig. 1; see pg. 4, col. 1, para. 0049 – “The ultrasound system 100 includes a transmitter 102 which drives transducers 104 within a probe 106 to emit pulsed ultrasonic signals into a body.”), 
wherein the plurality of ultrasound pulses includes a regularly repeated sequence comprising a Doppler burst of M unfocused first pulses and a B-mode burst of N second pulses, where M is 2 or more and N is 1 or more (Fig. 17; see pg. 17, col. 2, para. 0097 – “…a scan sequence utilizing continuous acquisition of Doppler data, with B-mode pulses interleaved between the Doppler pulses. Doppler pulses 1702-1732 and B-mode pulses 1726-1632 are illustrated.”), AND 
to cause the transducer array to detect echoes responsive to the transmitted sequence (see Abstract – “The echoes from the first set of ultrasound pulses are received…The echoes from the second set of ultrasound pulses are received…”), 
wherein the detecting includes sequentially detecting, within a field of view, FOV, of the array, first echoes each of which is responsive to the unfocused first pulses in sequential repetitions of the regularly repeated sequence, AND detecting a B-mode image data comprising the echoes of multiple B-mode bursts in the sequential repetitions of the regularly repeated sequence (Fig 16, repeating twelve Doppler pulses 1602-1624 for every four B-mode pulses 1626-1632; see pg. 7, col. 1, para. 
wherein the processing circuitry is configured to generate a Doppler sample from a set of the first echoes, the set including the first echoes responsive to first pulses from two or more of the sequential repetitions of the regularly repeated sequence (Fig. 7; see pg. 4, col. 2, para. 0053 – “The Doppler data are acquired with constant sampling intervals, and can be processed using a sliding window technique as shown in FIG. 7. For example, pulse transmissions 718, 720, and 722 are utilized to compute Doppler data in one beam direction for Doppler frame 702. Pulse transmissions 720, 722, and 724 are utilized to compute Doppler data in one beam direction for Doppler frame 704.”), 
generate Doppler data from signals representative of the Doppler sample (Fig. 7; see pg. 4, col. 2, para. 0053 – “The Doppler data are acquired with constant sampling intervals, and can be processed using a sliding window technique as shown in FIG. 7. For example, pulse transmissions 718, 720, and 722 are utilized to compute Doppler data in one beam direction for Doppler frame 702. Pulse transmissions 720, 722, and 724 are utilized to compute Doppler data in one beam direction for Doppler frame 704.”), AND 
to generate B-mode image frame from signals representative of the B-mode image data (Fig. 7, B-mode frames 708-716); AND 
a display configured to simultaneously display the Doppler data and the B- mode image frame (Fig. 1, display system 118; see pg. 2, col. 2, para. 0022 – “The Doppler and B-mode images are overlaid to display one image.”).
Bjaerum does not explicitly teach an ultrasound system comprising of unfocused Doppler pulses, and detecting echoes responsive to unfocused Doppler pulses; AND wherein processing circuitry includes a Doppler processor and a B-mode processor.
Whereas, Daigle, in the same field of endeavor, expressly teaches an ultrasound system comprising of unfocused Doppler pulses, and detecting echoes responsive to unfocused Doppler pulses (Fig. 2, unfocused Doppler transmission pulses; see Abstract – “…a method of producing a Doppler velocity image is accomplished by emitting unfocused acoustic signals into a medium over substantially an entire field; receiving scattered and reflected ultrasonic signals on a transducer array in response to the emission…”).
Whereas, Cole, in the same field of endeavor, expressly teaches wherein processing circuitry includes a Doppler processor and a B-mode processor (Fig. 2a, brightness image and motion processing (B & M modes) R-30, color Doppler image processing (F mode) R-32).
Furthermore, regarding claim 19, Cole further teaches wherein the B-mode bursts include the maximum number of second pulses transmissible within the remaining interval of the inter-sample time interval between successive Doppler bursts (Fig. 2a; see col. 17, lines 48-52 – “…produced by interleaving F-mode (color flow Doppler) and B-mode pulse firings respectively, the central control system C104 may operate transmitters T102 at NB=1 for all B-mode imaging pulses and at NB=2, or NB=4, for color flow Doppler imaging pulses.”; see col. 18, lines 1-6 – “For a given maximum number of beams NB, the desired penetration determines F0 in the Table, which in turn determines a processing mode having the optimum frequency-normalized per-beam initial wave form sample interval which the hardware can provide at the selected F0.”).

Furthermore, regarding claim 24, Bjaerum further teaches wherein the B-mode second pulses include focused pulses, wherein individual ones of the focused pulses are transmitted along an axial line within the FOV for generating B-mode image data associated with a single image line in the FOV, and wherein the repeated sequence generates the B-mode image frame comprising all the image lines in the FOV (Fig. 8; see pg. 5, col. 2, para. 0078 – “Three B-mode sub-regions 810-814, each comprised of 4 B-mode pulses (ΔNB-=4) are illustrated. A B-Mode frame 808 is comprised of three B-mode sub-regions 810-814.”).
Furthermore, regarding claim 26, Bjaerum further teaches the ultrasound system of ultrafast imaging wherein M is greater than N (Fig 16, repeating twelve Doppler pulses 1602-1624 for every four B-mode pulses 1626-1632).
Furthermore, regarding claim 27, Cole further teaches an ultrasound system further comprising a pulse sequence generator communicatively coupled to the transmit controller, wherein the pulse sequence generator is configured to generate the sequence of pulses and transmit commands to the transmit controller for controlling the array (see Abstract – “For pulsed wave operation, pulse waveform parameters can be specified to the beamformer transmitters on a per firing basis…Waveform parameters can be specified to the transmitters by an external central control system…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrafast imaging, as disclosed in Bjaerum, by having . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle and Cole, as applied to claim 21 above, and further in view of Erkocevic-Pribic.
Regarding claim 22, Bjaerum in view of Daigle and Cole teaches all of the elements as disclosed in claim 21 above.
Bjaerum in view of Daigle and Cole does not explicitly teach wherein the Doppler samples are temporally spaced irregularly, and the method includes interpolating between the samples.
Whereas, Erkocevic-Pribic teaches wherein the Doppler samples are temporally spaced irregularly, and the method includes interpolating between the samples (see Abstract – “…Doppler processing and clutter filtering on irregular Pulse Repetition Time (PRT) sampled signal.”; see col. 3, lines 16-17, 19-21 – “For an irregular sampling set {tn}…If the set {tn} is limited…ψn(t) is a Lagrange interpolation function.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of ultrafast imaging, as disclosed in Bjaerum in view of Daigle and Cole, by interpolating an irregular Doppler sampling set, as disclosed in Erkocevic-Pribic. One of ordinary skill in the art would have been motivated to make this modification in order to isolate and remove any kind of clutter from the sampled signal, as taught in Erkocevic-Pribic (see Abstract).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle and Cole, as applied to claim 15 above, and further in view of Criton.
Regarding claim 23, Bjaerum in view of Daigle and Cole teaches all of the elements as disclosed in claim 15 above.
Bjaerum in view of Daigle and Cole does not explicitly teach wherein the first pulse transmitted in each burst of the first and/or the second pulses is a conditioning pulse.
Whereas, Criton, in the same field of endeavor, expressly teaches wherein the first pulse transmitted in each burst of the first and/or the second pulses is a conditioning pulse (see pg. 2, para. 006 – “Each line of the image must be scanned eleven times: a B-mode conditioning pulse is followed by a B-mode pulse, then a Doppler conditioning pulse is followed by the eight Doppler pulses.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of ultrafast imaging, as disclosed in Bjaerum in view of Daigle and Cole, by having the first pulse transmitted in each burst of the B-mode and Doppler pulses is a conditioning pulse, as disclosed in Criton. One of ordinary skill in the art would have been motivated to make this modification in order to pre-condition the acoustic field for a certain pulse type every time the imaging mode is changed and avoid image artifacts, as taught in Criton (see pg. 2, para. 006). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle and Cole, as applied to claim 15 above, and further in view of Bailey et al. (US 20190069803 A1, published March 7, 2019 with a priority date of May 2, 2012), hereinafter referred to as Bailey. 
Regarding claim 25, Bjaerum in view of Daigle and Cole teaches all of the elements as disclosed in claim 15 above.

Whereas, Bailey teaches wherein the second pulses include one or more unfocused pulses (Fig. 6C; see pg. 6, col. 2, para. 0076 – “…B-mode may be used to produce signal 682. As noted above, signal 682 may include a series of plane waves.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of ultrafast imaging, as disclosed in Bjaerum in view of Daigle and Cole, by having the B-mode pulses be plane wave signals, as disclosed in Bailey. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the analysis of the echo signals without limiting the possibility of kidney stone imaging, as taught in Bailey (see pg. 11, col. 1, para. 0127). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum in view of Daigle, as applied to claim 15 above, and further in view of Bailey et al. (US 10039562 B2, published August 7, 2018 with a priority date of April 22, 2010), hereinafter referred to as Bailey, and Specht. 
Regarding claim 28, Bjaerum in view of Daigle and Cole teaches all of elements as disclosed in claim 15 above. 
Bjaerum in view of Daigle and Cole does not explicitly teach wherein the Doppler transmit pulses have a waveform in a narrower frequency waveband AND at a lower frequency than the B-mode transmit pulses.
Whereas, Bailey teaches wherein the Doppler transmit pulses have a waveform in a narrower frequency waveband than the B-mode transmit pulses (see col. 5, lines 14-19 – “A single pulse encompasses one or several cycles of pressure oscillation at the center frequency. The excitation of one or more elements in the transducer generates a pulse. Pulses in B-mode tend to be 1-2 cycles and pulses 
Whereas, Specht teaches wherein the Doppler transmit pulses have a waveform at a lower frequency than the B-mode transmit pulses (see pg. 11, col. 1, para. 0107 – “…waveforms to be used in Doppler imaging may be transmit at a lower frequency than the frequency of waveforms transmitted for B-mode imaging used for the same region of interest.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of ultrafast imaging, as disclosed in Bjaerum in view of Daigle and Cole, by having the Doppler transmit pulses have a waveform in a narrower frequency waveband than the B-mode transmit pulses, as disclosed in Bailey, AND by having the Doppler transmit pulses have a waveform at a lower frequency than the B-mode transmit pulses, as disclosed in Specht. One of ordinary skill in the art would have been motivated to make this modification in order for the user to detect and display the twinkling artifact of the kidney stone to enhance visualization of the stone and overlay color on a B-mode image, as taught in Bailey (see col. 8, lines 5-27), AND reduce the occurrence of aliasing of the Doppler signals, as taught in Specht (see pg. 11, col. 1, para. 107). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guracar (US 9579083 B2, published February 28, 2017 with a priority date of July 13, 2012) discloses an ultrasound imaging system that uses B-mode and/or color Doppler information to track Doppler gate placement over time, which then can be used to change the locations sampled. 
Li et al. (US 9295446 B2, published March 29, 2016) discloses an ultrasonic imaging system for pulse scanning and simultaneously displaying a blood flow image and a B-mode image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793